Exhibit 10.1

EXECUTION COPY

Texas Industries, Inc.

and the Guarantors

listed on Schedule A hereto


$250,000,000

7.25% Senior Notes due 2013



Purchase Agreement

dated June 29, 2005




UBS Securities LLC

Banc of America Securities LLC

Wells Fargo Securities, LLC

BB&T Capital Markets, a division of Scott & Stringfellow, Inc.

--------------------------------------------------------------------------------




Purchase Agreement

June 29, 2005

UBS SECURITIES LLC
BANC OF AMERICA SECURITIES LLC
WELLS FARGO SECURITIES, LLC
BB&T CAPITAL MARKETS, A DIVISION OF SCOTT & STRINGFELLOW, INC.

     As Initial Purchasers

c/o UBS SECURITIES LLC
299 Park Avenue
New York, New York  10171

Ladies and Gentlemen:

                    Texas Industries Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule B (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule B of $250,000,000 aggregate
principal amount of the Company’s 7.25%  Senior Notes due 2013 (the “Notes”).

                    The Notes will be issued pursuant to an indenture, to be
dated as of July 6, 2005 (the “Indenture”), among the Company, the Guarantors
(as defined below) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”).  Notes issued in book-entry form will be issued in the name of Cede
& Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to
a DTC Agreement, to be dated on or prior to the Closing Date (as defined in
Section 2) (the “DTC Agreement”), among the Company and the Depositary.

                    The payment of principal of, premium and Liquidated Damages
(as defined in the Indenture), if any, and interest on the Notes and the
Exchange Notes (as defined below) will be fully and unconditionally guaranteed
on a senior basis, jointly and severally by the Guarantors listed on Schedule A
hereto (collectively, the “Guarantors”) pursuant to their guarantees (the
“Guarantees”).  The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities” and the Exchange Notes and the
Guarantees attached thereto are herein collectively referred to as the “Exchange
Securities.”

                    The holders of the Notes will be entitled to the benefits of
a registration rights agreement, to be dated as of July 6, 2005 (the
“Registration Rights Agreement”), among the Company, the Guarantors and the
Initial Purchasers, pursuant to which the Company and the Guarantors will agree
to file, within 90 days of the Closing Date, a registration statement with the
Securities and Exchange Commission (the “Commission”) registering under the
Securities Act of 1933 (as amended, the “Securities Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder) debt securities of the Company and the Guarantors with terms
substantially identical to the Notes (the “Exchange Notes”) and the Guarantees
thereof to be offered in exchange for the Notes and the Guarantees thereof (the
“Exchange Offer”) and, to the extent required by the Registration Rights
Agreement, a shelf registration statement relating to resales of the Notes.

                    The Company understands that the Initial Purchasers propose
to make an offering of the Securities on the terms and in the manner set forth
herein and in the Offering Memorandum (as defined below) and agrees that the
Initial Purchasers may resell, subject to the conditions set forth herein, all
or a portion of the Securities to subsequent purchasers (the “Subsequent
Purchasers”) at any time after the date of this Agreement.  The Securities are
to be offered and sold to or through the Initial Purchasers without being
registered with the Commission under the Securities Act, in reliance upon
exemptions therefrom. 

1

--------------------------------------------------------------------------------




The terms of the Securities and the Indenture will require that investors that
acquire Securities expressly agree that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A (“Rule 144A”) or Regulation S (“Regulation S”)
thereunder).

                    The Company has prepared and delivered to each Initial
Purchaser copies of a Preliminary Offering Memorandum, dated June 17, 2005 (the
“Preliminary Offering Memorandum”), and has prepared and will deliver to each
Initial Purchaser, copies of the Offering Memorandum, dated June 29, 2005,
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Notes.  As used
herein, the “Offering Memorandum” shall mean, with respect to any date or time
referred to in this Agreement, the Company’s Offering Memorandum, dated June 29,
2005, including amendments or supplements thereto and any exhibits thereto, in
the most recent form that has been prepared and delivered by the Company to the
Initial Purchasers in connection with their solicitation of offers to purchase
Notes.

                    On or prior to the Closing Date (as defined herein), the
Company will transfer, assign or contribute all of its subsidiaries engaged in
the steel business and certain other assets used in the steel business to
Chaparral Steel Company, a Delaware corporation and wholly owned subsidiary of
the Company (“Chaparral”), cancel certain intercompany payables between the
Company and Chaparral and contribute to the capital of the Company all but $25
million of net intercompany indebtedness owed by Chaparral to the Company;
Chaparral will assume the liabilities arising out of the steel business or the
transferred assets (the “Contribution”).

                    In connection with the issuance of the Notes, the Company
has offered to purchase for cash (the “Tender Offer”) any and all of its
outstanding 10¼% Senior Notes due 2011 (the “Parent Notes”) and has solicited
consents to proposed amendments (the “Amendment”) to the related indenture (the
“Consent Solicitation”) pursuant to the terms of an Offer to Purchase and
Consent Solicitation Statement dated June 13, 2005 and the related Consent and
Letter of Transmittal (together, as amended, the “Tender Offer Documents”).

                    On or prior to the Closing Date (as defined herein), (i) the
Company will enter into a $200 million credit agreement among the Company, Bank
of America Securities N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and the lenders party thereto (including all documents and agreements
executed in connection therewith, the “New Credit Facility”), and (ii) Chaparral
will enter into a $150 million credit agreement among the Company, Bank of
America Securities N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and the lender parties thereto (including all documents and agreements
executed in connection therewith, the “New Chaparral Credit Facility”).  On the
Closing Date, Chaparral will also issue $300 million aggregate principal amount
of its 10% senior notes due 2013 (the “Chaparral Note Offering”).

                    Following the Closing Date, the Board of Directors of the
Company will declare a dividend whereby all of the outstanding shares of
Chaparral common stock held by the Company will be distributed to the
stockholders of the Company (the “Spin-Off Transaction”).

                    In connection with the Spin-Off Transaction, the issuance of
the Notes and entering into the New Credit Facility, Chaparral will (i) declare
and pay a cash dividend of approximately $341 million to the Company (the
“Dividend Payment”) payable on or prior to the Closing Date, and (ii) declare
and pay a stock dividend to the Company payable on or prior to the consummation
of the Spin-Off Transaction (the “Stock Dividend”).

                    The Contribution, the issuance and sale of the Notes, the
entering into the New Credit Facility and the New Chaparral Credit Facility, the
Spin-Off Transaction, the Dividend Payment, the Stock Dividend, the Tender Offer
and Consent Solicitation, and the Chaparral Note Offering are collectively
referred to herein as the “Transactions.”

2

--------------------------------------------------------------------------------




                    Each of the Company and the Guarantors hereby confirms its
agreements with the Initial Purchasers as follows:

                    Section 1.     Representations and Warranties..  Each of the
Company and the Guarantors hereby jointly and severally represents, warrants and
covenants to each Initial Purchaser as follows:

                    (a)     No Registration Required.  Subject to compliance by
the Initial Purchasers with the representations and warranties set forth in
Section 2 hereof and with the procedures set forth in Section 7 hereof, it is
not necessary in connection with the offer, sale and delivery of the Securities
to the Initial Purchasers and to each Subsequent Purchaser in the manner
contemplated by this Agreement and the Offering Memorandum to register the
Securities under the Securities Act or, until such time as the Exchange
Securities are issued pursuant to an effective registration statement, to
qualify the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

                    (b)     No Integration of Offerings or General
Solicitation.  Neither the Company nor any Guarantor has, directly or
indirectly, solicited any offer to buy or offered to sell, and will not,
directly or indirectly, solicit any offer to buy or offer to sell, in the United
States or to any United States citizen or resident, any security which is or
would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act.  None of the
Company, the Guarantors, their respective affiliates (as such term is defined in
Rule 501(b) under the Securities Act (each, an “Affiliate”)), or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom neither the Company nor the Guarantors makes any representation or
warranty) has engaged or will engage, in connection with the offering of the
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act.  With respect to those
Securities sold in reliance upon Regulation S, (i) none of the Company, the
Guarantors, their respective Affiliates or any person acting on their behalf
(other than the Initial Purchasers, as to whom neither the Company nor any
Guarantor makes any representation or warranty) has engaged or will engage in
any directed selling efforts within the meaning of Regulation S and (ii) each of
the Company and the Guarantors and their respective Affiliates and any person
acting on their behalf (other than the Initial Purchasers, as to whom neither
the Company nor any Guarantor makes any representation or warranty) has complied
and will comply with the offering restrictions set forth in Regulation S.

                    (c)     Eligibility for Resale under Rule 144A.  The
Securities are eligible for resale pursuant to Rule 144A and will not be, at the
Closing Date, of the same class as securities listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934 (as
amended, the “Exchange Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder) or quoted in a U.S.
automated interdealer quotation system.

                    (d)     The Offering Memorandum.  The Offering Memorandum
does not, and at the Closing Date will not, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Offering Memorandum made
in reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through UBS Securities LLC expressly for use in
the Offering Memorandum.  Each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its date, contains all the information specified in,
and meeting the requirements of, Rule 144A.  Neither the Company nor any
Guarantor has distributed or will distribute, prior to the later of the Closing
Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Preliminary Offering Memorandum or the Offering
Memorandum.

                    (e)     The Purchase Agreement.  This Agreement has been
duly authorized, executed and delivered by, and is a valid and binding agreement
of, the Company and each Guarantor, enforceable in accordance with its terms,
except as rights to indemnification hereunder may be limited by applicable law
and except as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

                    (f)     The Registration Rights Agreement.  At the Closing
Date, the Registration Rights Agreement will have been duly authorized, executed
and delivered by, and will be a valid and binding agreement of, the Company and
each of the Guarantors, enforceable against the Company and each Guarantor in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification thereunder may be
limited by applicable law.

3

--------------------------------------------------------------------------------




                     (g)     The DTC Agreement.  At the Closing Date, the DTC
Agreement will have been duly authorized, executed and delivered by the Company,
and, assuming the due authorization, execution and delivery thereof by the other
parties thereto, will be a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

                    (h)     Authorization of the Securities and the Exchange
Securities.  (i) The Notes to be purchased by the Initial Purchasers from the
Company are in the form contemplated by the Indenture, have been duly authorized
for issuance and sale pursuant to this Agreement and the Indenture, at the
Closing Date will have been duly executed by the Company and, when authenticated
in the manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding agreements of the
Company, enforceable in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and will be entitled to the benefits of the
Indenture.  (ii) The Exchange Notes have been duly and validly authorized for
issuance by the Company and, when issued and authenticated in accordance with
the terms of the Indenture, the Registration Rights Agreement and the Exchange
Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium, or
similar laws relating to or affecting enforcement of the rights and remedies of
creditors or by general principles of equity and will be entitled to the
benefits of the Indenture.  (iii) The Guarantees of the Notes and the Exchange
Notes are in the respective forms contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, when duly executed by each of the Guarantors, when the Notes have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, and when the Exchange Notes have been
issued and authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, the Guarantees thereof,
respectively, will constitute valid and binding agreements of the Guarantors,
enforceable against the Guarantors in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and will be entitled to
the benefits of the Indenture.

                    (i)     Authorization of the Indenture.  The Indenture has
been duly authorized by the Company and each of the Guarantors and, at the
Closing Date, will have been duly executed and delivered by the Company and each
of the Guarantors and will constitute a valid and binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each of
the Guarantors in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

                    (j)     Authorization of the Transactions.  The Company
shall consummate the Transactions in accordance with their applicable terms and
shall take on a timely basis all material actions necessary or required in
relation thereto.  The Company has taken all necessary corporate action to
authorize the Transactions.  As of the date on which the Transactions are
consummated, the Company will have all necessary corporate power and authority
to perform all of its obligations contemplated under each of the documents
governing any of the Transactions and will have executed any agreements in
connection therewith.  The terms of the Amendment proposed in the Consent
Solicitation, effected pursuant to a supplemental indenture (the “Supplemental
Indenture”), have been approved by the requisite number of holders of the Parent
Notes and the Supplemental Indenture has become effective, and the Amendment
will be operative and in full force and effect on the Closing Date.

                     (k)     Spin-Off Documents.  Each of the Tax Sharing and
Indemnification Agreement, to be dated on or prior to the Closing Date, between
the Company and Chaparral, and the Separation and Distribution Agreement, to be
dated on or prior to the Closing Date, between the Company and Chaparral,
(collectively, the “Spin-Off Documents”), has been duly authorized and, on or
prior to the Closing Date, will be duly executed and delivered by the Company. 
Each of the Spin-Off Documents conforms in all material respects to the
description thereof contained in the Offering Memorandum.

4

--------------------------------------------------------------------------------




                    (l)     The Spin-Off Transaction, the Contribution and the
Dividend Payment.  To the knowledge of the Company, the Spin-Off Transaction
will qualify as a distribution under section 355 of the Internal Revenue Code of
1986, as amended (the “Code”), the Contribution will qualify as a reorganization
under Section 368(a)(1)(D) of the Code, the Dividend Payment will qualify under
Section 361(b)(3) of the Code and the Spin-Off Transaction, the Contribution and
the Dividend Payment will not result in the imposition of any material amount of
tax on the Company, its subsidiaries (including Chaparral) or stockholders of
the Company.

                    (m)     Description of the Securities and the Indenture. 
The Notes, the Exchange Notes, the Guarantees of the Notes and the Exchange
Notes and the Indenture will conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum.  The Exchange
Notes and the Guarantees of the Exchange Securities will conform in all material
respects to the respective statements relating thereto contained in the Offering
Memorandum and the Registration Statement at the time such Registration
Statement becomes effective.

                    (n)     No Material Adverse Change.  Except as otherwise
disclosed in the Offering Memorandum, subsequent to the respective dates as of
which information is given in the Offering Memorandum:  (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in such a material adverse change, in the condition, financial or
otherwise, or in the earnings, business, operations or prospects, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity, or the Guarantors (any such change
is called a “Material Adverse Change”); (ii) neither the Company and its
subsidiaries, considered as one entity, nor the Guarantors, have incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) except as disclosed
in the Offering Memorandum and except for the Stock Dividend, there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

                    (o)     Independent Accountants.  Ernst & Young LLP, who
have expressed their opinion with respect to the financial statements (which
term as used in this Agreement includes the related notes thereto) filed with
the Commission and included in the Offering Memorandum is an independent
registered public accounting firm within the meaning of Regulation S-X under the
Securities Act and the Exchange Act.

                    (p)     Preparation of the Financial Statements.  The
financial statements, together with the related notes, included in the Offering
Memorandum present fairly the consolidated financial position of the Company and
its subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified.  Such financial statements
have been prepared in conformity with generally accepted accounting principles,
as applied in the United States, applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto.  The financial data set forth in the Offering Memorandum under the
captions “Summary–Summary Unaudited Pro Forma Consolidated Financial and Other
Data,” “Summary–Summary Historical Consolidated Financial and Other Data,”
“Unaudited Pro Forma Financial Information” and “Selected Consolidated Financial
and Other Data” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Offering Memorandum.

                    (q)     Incorporation and Good Standing of the Company and
its Subsidiaries.  Each of the Company and its subsidiaries has been duly
incorporated or organized, as applicable, and is validly existing as a
corporation, trust, limited liability company, limited partnership or general
partnership in good standing under the laws of the jurisdiction of its
incorporation or organization and has corporate, trust, limited liability
company, or partnership power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and, in the case of the Company and each of the Guarantors, to enter into and
perform its obligations, as applicable, under each of this Agreement, the
Registration Rights Agreement, the DTC Agreement, the Securities, the Exchange
Securities and the Indenture.  The Company and each subsidiary is duly qualified
as a foreign corporation, trust, limited liability company, limited partnership,
or general partnership, as applicable, to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change. 

5

--------------------------------------------------------------------------------




The only jurisdictions in which the Company and its subsidiaries are required to
be so qualified are set forth in Schedule C hereto.  All of the issued and
outstanding capital stock or partnership or other ownership interest of each
subsidiary has been duly authorized and validly issued, is fully paid and
nonassessable and, except as disclosed in the Offering Memorandum, is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim.  Upon consummation of
the Spin-Off Transaction, the Company will not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule C hereto.

                    (r)     Capitalization and Other Capital Stock Matters.  At
February 28, 2005, on a consolidated basis, after giving pro forma effect to the
Transactions, the Company would have an authorized and outstanding
capitalization as set forth in the Offering Memorandum under the caption
“Capitalization” (other than for subsequent issuances of capital stock, if any,
pursuant to employee benefit plans described in the Offering Memorandum).  All
of the outstanding shares of capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with federal and state securities laws.  None of the
outstanding shares of capital stock of the Company were issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company.

                    (s)     Stock Exchange Listing.  The Common Stock of the
Company is registered pursuant to Section 12(b) of the Exchange Act and is
listed on the New York Stock Exchange (the “NYSE”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE, nor has the Company received any notification that the
Commission or the NYSE is contemplating terminating such registration or
listing.

                    (t)     Non-Contravention of Existing Instruments; No
Further Authorizations or Approvals Required.  Neither the Company nor any of
its subsidiaries is in violation of its charter or by-laws, or, assuming receipt
by the Company of requisite consents pursuant to the Consent Solicitation and
effectiveness of the Amendment, would be in default (or, with the giving of
notice or lapse of time would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound (including, without limitation, the
Company’s New Credit Facility, or to which any of the property or assets of the
Company or any of its subsidiaries is subject (each, an “Existing Instrument”),
except for such Defaults as would not, individually or in the aggregate, result
in a Material Adverse Change.  The Company’s and each Guarantors’ execution,
delivery and performance of this Agreement, the Registration Rights Agreement
and the Indenture, the issuance and delivery of the Securities and the Exchange
Securities, the Company’s execution, delivery and performance of the DTC
Agreement, and consummation of the Transactions in accordance with their terms
(i) have been duly authorized by all necessary corporate, trust, limited
liability company or partnership action of the Company and the Guarantors
(except that the Spin-Off Transaction will be declared by the Board of Directors
of the Company immediately following the Closing Date) and will not result in
any violation of the provisions of the charter or by-laws, trust agreement,
operating agreement or partnership agreement of the Company or any subsidiary,
(ii) assuming receipt by the Company of requisite consents pursuant to the
Consent Solicitation and effectiveness of the Amendment, will not conflict with
or constitute a breach of, or constitute a Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflicts, breaches,
Defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Change and such consents as have been
obtained and are in full force and effect and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary.  No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s or any Guarantor’s, as applicable, execution, delivery and performance
of this Agreement, the Registration Rights Agreement, the DTC Agreement or the
Indenture, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the Transactions, except such as have been
obtained or made by the Company or such Guarantors and are in full force and
effect and except such as may be required by federal and state securities laws
with respect to the filing and effectiveness of the applicable registration
statement under the Securities Act and qualification of the Indenture under the
Trust Indenture Act in connection with the Registration Rights Agreement. 

6

--------------------------------------------------------------------------------




As used herein, a “Debt Repayment Triggering Event” means any event or condition
which gives, or with the giving of notice or lapse of time would give, the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries.  The Existing Agreements listed in Schedule D hereto (the
“Material Existing Agreements”) are the only agreements that are material to the
Company and its subsidiaries taken as a whole.

                    (u)     No Material Actions or Proceedings.  Except as
otherwise disclosed in the Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s and the Guarantors’ knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries, or (ii) which has as the subject thereof any
property owned or leased by, the Company or any of its subsidiaries, where in
any such case (A) there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Company or such subsidiary and
(B) any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to result in a Material Adverse Change or adversely
affect the consummation of the Transactions.  No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the best of
the Company’s and the Guarantors’ knowledge, is threatened or imminent. 

                    (v)     Intellectual Property Rights.  The Company and its
subsidiaries own or possess sufficient trademarks, trade names, patent rights,
copyrights, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted; and the expected expiration of any of such
Intellectual Property Rights would not reasonably be expected to result in a
Material Adverse Change.  Neither the Company nor any of its subsidiaries has
received any notice of infringement or conflict with asserted Intellectual
Property Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would reasonably be expected to result in a Material
Adverse Change.

                    (w)     All Necessary Permits, etc.  The Company and each
subsidiary possess such valid and current certificates, authorizations or
permits issued by the appropriate local, state, federal or foreign regulatory
agencies or bodies necessary to conduct their respective businesses, each such
certificate, authorization and permit being in full force and effect, and the
Company and each subsidiary is in compliance with the terms of each such
certificate, authorization and permit, except where the failure to so possess or
comply would not, individually or in the aggregate, result in a Material Adverse
Change.  Except as disclosed in the Offering Memorandum, neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.

                    (x)     Title to Properties.  The Company and each of its
subsidiaries has good and marketable title to all the properties and assets
reflected as owned in the financial statements referred to in Section 1(p) above
(or elsewhere in the Offering Memorandum), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except such as do not materially and adversely affect the value of such
property and do not materially interfere with the use made or proposed to be
made of such property by the Company or such subsidiary.  The real property,
improvements, equipment and personal property held under lease by the Company or
any subsidiary are held under valid and enforceable leases, with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or such subsidiary.

                    (y)     Tax Law Compliance.  The Company and its
consolidated subsidiaries have filed all necessary material federal, state and
foreign income and franchise tax returns and have paid all material taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except for such
taxes that are contested in good faith by proper proceedings.  The Company has
made adequate charges, accruals and reserves in the applicable financial
statements referred to in Section 1(p) above in respect of all federal, state
and foreign income and franchise taxes for all periods as to which the tax
liability of the Company or any of its consolidated subsidiaries has not been
finally determined.

                    (z)     Company Not an “Investment Company”.  The Company is
not, and after giving effect to the Transactions, will not be, an “investment
company” within the meaning of Investment Company Act of 1940, as amended (the
“Investment Company Act”) and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.

7

--------------------------------------------------------------------------------




                    (aa)     Insurance.  Except as otherwise disclosed in the
Offering Memorandum, each of the Company and its subsidiaries are insured by
recognized, financially sound institutions with coverage in such amounts and
with such deductibles and covering such risks as are generally deemed prudent
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes.  The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  Neither the
Company nor any subsidiary has been denied any insurance coverage that it has
sought or for which it has applied.

                    (bb)     No Price Stabilization or Manipulation.  Neither
the Company nor any Guarantor has taken or will take, directly or indirectly,
any action designed to or that might be reasonably expected to cause or result
in stabilization or manipulation of the price of any security of the Company to
facilitate the consummation of the Transactions.

                    (cc)     Solvency.  Each of the Company and the Guarantors
is, and immediately after the Closing Date will be, Solvent.  As used herein,
the term “Solvent” means, with respect to the Company and each Guarantor on a
particular date, that on such date (i) the fair market value of its assets is
greater than the total amount of its liabilities (including contingent
liabilities), (ii) the present fair salable value of its assets is greater than
the amount that will be required to pay its probable liabilities on its debts as
they become absolute and matured, (iii) it is then able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature, (iv) it does not have unreasonably small capital to
carry on its business as conducted and as proposed to be conducted and (v) it
does not intend to, and does not believe that it will, incur debts and
liabilities beyond its ability to pay as such debts and liabilities mature.

                    (dd)     Company’s Accounting System.  The Company maintains
a system of accounting controls sufficient to provide reasonable assurances
that: (i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles, as applied in the United States, and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

                    (ee)     Sarbanes-Oxley.  There is and has been no failure
on the part of the Company and any of the Company’s directors or officers, in
their capacities as such, to comply in any material respect with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

                    (ff)     Compliance with Environmental Laws.  Except as
otherwise disclosed in the Offering Memorandum or would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change (i)
neither the Company nor any of its subsidiaries is in violation of any federal,
state, local or foreign law or regulation relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata) or wildlife,
including without limitation, laws and regulations relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law;

8

--------------------------------------------------------------------------------




(ii) there is no claim, action or cause of action filed with a court or
governmental authority of which the Company has been served, notified or
otherwise made aware, no investigation with respect to which the Company or any
of its subsidiaries has received written notice, and no written notice by any
person or entity alleging potential liability for investigatory costs, cleanup
costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Material of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the best of the Company’s or any
Guarantor’s knowledge, threatened against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iii) to the best of the Company’s and each Guarantor’s
knowledge, there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that reasonably could result in a violation of any Environmental Law or
form the basis of an Environmental Claim against the Company or any of its
subsidiaries or against any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law. 

                    (gg)     Periodic Review of Costs of Environmental
Compliance.  In the ordinary course of its business, the Company conducts a
periodic review of the effect of Environmental Laws on the business, operations
and properties of the Company and its subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties).  On the basis of such review and the amount of
its established reserves, the Company has reasonably concluded that such
associated costs and liabilities would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

                    (hh)     ERISA Compliance.  The Company and its subsidiaries
and any “employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, its subsidiaries or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with the applicable provisions of ERISA,
or if not in material compliance would not result in a Material Adverse Change. 
“ERISA Affiliate” means, with respect to the Company or a subsidiary, any member
of any group of organizations described in Sections 414(b), (c), (m) or (o) of
the Code of which the Company or such subsidiary is a member.  No “reportable
event” (as defined under ERISA) for which notice requirements have not been
waived has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates and which is covered by Title IV
of ERISA, except for such reportable events which would not, individually or in
the aggregate, result in a Material Adverse Change.  No “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated as of the most
recent annual valuation date for such plan, would have an “amount of unfunded
benefit liabilities” (as defined under ERISA) that would result in a Material
Adverse Change.  None of the Company, its subsidiaries or any of their ERISA
Affiliates has incurred or reasonably expects to incur any material liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “employee benefit plan” or (ii) Sections 4971, 4975 or 4980B(a) of the
Code.  Each “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

                    (ii)     New Credit Facility.  The New Credit Facility has
been duly and validly authorized by each of the Company and the Guarantors and,
when duly executed and delivered by each of the Company and the Guarantors, will
be the valid and legally binding obligation of each, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, moratorium or other similar laws relating to or affecting the rights
and remedies of creditors or by general equitable principles.

                    (jj)     Compliance with Regulation S.  The Company, the
Guarantors and their respective affiliates and all persons acting on their
behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation) have complied with and will comply with the
offering restrictions requirements of Regulation S in connection with the
offering of the Securities outside the United States and, in connection
therewith, the Offering Memorandum will contain the disclosure required by
Rule 902(g)(2) of the Securities Act.

9

--------------------------------------------------------------------------------




                    (kk)     Compliance with Securities Laws.  The Tender Offer
Documents comply and (as amended or supplemented, if amended or supplemented)
will comply in all material respects with all applicable requirements of the
United States federal securities laws; and the documents incorporated or deemed
incorporated by reference into the Tender Offer Documents complied, as of their
respective dates in all material respects with all applicable requirements of
United States securities laws; and the Tender Offer Documents (including the
documents incorporated or deemed to be incorporated by reference into the Tender
Offer Documents) do not and (as amended or supplemented, if amended or
supplemented) will not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

                    (ll)     Reporting Issuer.  The Company is a “reporting
issuer,” as defined in Rule 902 under the Securities Act.

                    Any certificate signed by an officer of the Company or any
Guarantor and delivered to the Initial Purchasers or to counsel for the Initial
Purchasers on the Closing Date shall be deemed to be a representation and
warranty by the Company or such Guarantor to each Initial Purchaser as to the
matters set forth therein.

                    Section 2.     Purchase, Sale and Delivery of the
Securities.

                    (a)     The Securities.  The Company and the Guarantors
agree to issue and sell to the several Initial Purchasers, severally and not
jointly, all of the Securities upon the terms herein set forth.  On the basis of
the representations, warranties and agreements herein contained, and upon the
terms but subject to the conditions herein set forth, the Initial Purchasers
agree, severally and not jointly, to purchase from the Company the aggregate
principal amount of Securities set forth opposite their names on Schedule B, at
a purchase price of 98% of the principal amount thereof, payable on the Closing
Date.

                    (b)     The Closing Date.  Delivery of certificates for the
Securities in definitive form to be purchased by the Initial Purchasers and
payment therefor shall be made at the offices of Shearman & Sterling LLP, 599
Lexington Avenue, New York, New York 10022 (or such other place as may be agreed
to by the Company and the Initial Purchasers) at 9:00 a.m., New York City time,
on July 6, 2005, or such other time and date as UBS Securities LLC shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”).  The Company hereby acknowledges that circumstances under
which UBS Securities LLC may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or UBS Securities LLC to recirculate to investors copies of an
amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 16 hereof.

                    (c)     Delivery of the Securities.  The Company shall
deliver, or cause to be delivered, to UBS Securities LLC for the accounts of the
several Initial Purchasers certificates for the Securities at the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor.  The certificates for the
Securities shall be in such denominations and registered in the name of Cede &
Co., as nominee of the Depositary, pursuant to the DTC Agreement, and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Initial Purchasers may designate.  Time
shall be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

                    (d)     Delivery of Offering Memorandum to the Initial
Purchasers.  Not later than 12:00 p.m., New York City time, on the second
business day following the date of this Agreement, the Company shall deliver or
cause to be delivered copies of the Offering Memorandum in such quantities and
at such places as the Initial Purchasers shall reasonably request.

                    (e)     Initial Purchasers as Qualified Institutional
Buyers.  Each Initial Purchaser severally and not jointly represents and
warrants to, and agrees with, the Company that it is a “qualified institutional
buyer” within the meaning of Rule 144A (a “Qualified Institutional Buyer”) and
an “accredited investor” within the meaning of Rule 501(a) under the Securities
Act (an “Accredited Investor”).

10

--------------------------------------------------------------------------------




                    Section 3.     Additional Covenants..  Each of the Company
and the Guarantors, jointly and severally, further covenants and agrees with
each Initial Purchaser as follows:

                    (a)     Initial Purchasers’ Review of Proposed Amendments
and Supplements.  Prior to amending or supplementing the Offering Memorandum,
the Company shall furnish to the Initial Purchasers for review a copy of each
such proposed amendment or supplement, and the Company shall not use any such
proposed amendment or supplement to which the Initial Purchasers reasonably
object.

                    (b)     Amendments and Supplements to the Offering
Memorandum and Other Securities Act Matters.  If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Offering Memorandum in order to make the
statements therein, in the light of the circumstances when the Offering
Memorandum is delivered to a purchaser not misleading, or if in the opinion of
the Initial Purchasers or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company agrees to promptly prepare (subject to Section 3(a) hereof), and furnish
at its own expense to the Initial Purchasers, amendments or supplements to the
Offering Memorandum so that the statements in the Offering Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Offering Memorandum is delivered to a purchaser be misleading or so that the
Offering Memorandum, as amended or supplemented, will comply with applicable
law.

                    Following the consummation of the Exchange Offer or the
effectiveness of an applicable shelf registration statement and for so long as
the Securities are outstanding if, in the reasonable judgment of the Initial
Purchasers, the Initial Purchasers or any of their affiliates (as such term is
defined in the rules and regulations under the Securities Act) are required to
deliver a prospectus in connection with sales of, or market-making activities
with respect to, such securities, each of the Company and the Guarantors agree
(A) to periodically amend the applicable registration statement so that the
information contained therein complies with the requirements of Section 10(a) of
the Securities Act, (B) to amend the applicable registration statement or
supplement the related prospectus or the documents incorporated therein when
necessary to reflect any material changes in the information provided therein so
that the registration statement and the prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
as of the date the prospectus is so delivered, not misleading and  to provide
the Initial Purchasers with copies of each amendment or supplement filed and (C)
to provide the Initial Purchasers with such other documents as the Initial
Purchasers may reasonably request.

                    The Company and the Guarantors hereby expressly acknowledge
that the indemnification and contribution provisions of Sections 8 and 9 hereof
are specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3(b).

                    (c)     Copies of the Offering Memorandum.  The Company
agrees to furnish the Initial Purchasers, without charge, as many copies of the
Offering Memorandum and any amendments and supplements thereto as they shall
have reasonably requested; provided that such requests are made prior to the
original printing of the Offering Memorandum, or any amendment or supplement
thereto.

                    (d)     Blue Sky Compliance.  The Company and the Guarantors
shall cooperate with the Initial Purchasers and counsel for the Initial
Purchasers to qualify or register the Securities for sale under (or obtain
exemptions from the application of) the Blue Sky or state securities laws of
those jurisdictions designated by the Initial Purchasers, shall comply with such
laws and shall continue such qualifications, registrations and exemptions in
effect so long as required for the distribution of the Securities.  The Company
and the Guarantors shall not be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company and the Guarantors
will advise the Initial Purchasers promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company and the Guarantors shall use their reasonable best efforts to obtain
the withdrawal thereof as soon as possible.

11

--------------------------------------------------------------------------------




                    (e)     Use of Proceeds.  The Company shall apply the net
proceeds from the sale of the Securities sold by it and borrowings (including
letters of credit) under the New Credit Facility in the manner described under
the caption “Use of Proceeds” in the Offering Memorandum. 

                    (f)     The Depositary.  The Company will cooperate with the
Initial Purchasers and use its best efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of the Depositary.

                    (g)     Additional Issuer Information.  Prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, the Company shall file, on a timely basis, with the
Commission and the NYSE all reports and documents required to be filed under
Section 13 or 15(d) of the Exchange Act.  Additionally, at any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, for the
benefit of holders and beneficial owners from time to time of Securities, the
Company shall furnish, at its expense, upon request, to holders and beneficial
owners of Securities and prospective purchasers of Securities information
(“Additional Issuer Information”) satisfying the requirements of subsection
(d)(4) of Rule 144A.

                    (h)     Agreement Not To Offer or Sell Additional
Securities.  During the period of 180 days following the date of the Offering
Memorandum, the Company will not, without the prior written consent of UBS
Securities LLC (which consent may be withheld at the sole discretion of UBS
Securities LLC), directly or indirectly, issue, sell, offer to sell, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities).

                    (i)     Future Reports to the Initial Purchasers.  For so
long as any Securities or Exchange Securities remain outstanding, the Company,
upon request, will furnish to UBS Securities LLC (i) as soon as reasonably
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent
registered public accounting firm; (ii) as soon as reasonably practicable after
the filing thereof, copies of each proxy statement, Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report filed
by the Company with the Commission, the NYSE or any securities exchange; and
(iii) as soon as available, copies of any report or communication of the Company
mailed generally to holders of its capital stock or debt securities (including
the holders of the Securities).

                    (j)     No Integration.  The Company agrees that it will not
and will cause its Affiliates not to make any offer or sale of securities of the
Company of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

                    (k)     Legended Securities.  Each certificate for a
Security will bear the legend contained in “Notice to Investors” in the Offering
Memorandum for the time period and upon the other terms stated in the Offering
Memorandum.

                    (l)     PORTAL.  The Company will use its reasonable best
efforts to cause the Securities to be eligible for the National Association of
Securities Dealers, Inc. PORTAL market (the “PORTAL market”).

12

--------------------------------------------------------------------------------




                    (m)     Rating of Securities.  The Company shall take all
reasonable action necessary to enable Standard & Poor’s Ratings Services, a
division of McGraw Hill, Inc. (“S&P”), and Moody’s Investor Services, Inc.
(“Moody’s”) to provide their respective credit ratings to the Securities at or
prior to the time of their initial issuance.  

                    UBS Securities LLC, on behalf of the several Initial
Purchasers, may, in its sole discretion, waive in writing the performance by the
Company or any Guarantor of any one or more of the foregoing covenants or extend
the time for their performance.

                    Section 4.     Payment of Expenses..  Each of the Company
and the Guarantors jointly and severally agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the Transactions (except as otherwise agreed in
writing between the Company and any Initial Purchaser), including without
limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s and the Guarantors’ counsel, independent registered public accounting
firm and other advisors, (iv) all costs and expenses incurred in connection with
the preparation, printing, filing, shipping and distribution of each Preliminary
Offering Memorandum and the Offering Memorandum (including financial statements
and exhibits), and all amendments and supplements thereto, this Agreement, the
Registration Rights Agreement, the Indenture, the DTC Agreement and the
Securities, (v) all filing fees, attorneys’ fees and expenses incurred by the
Company, the Guarantors or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the Blue Sky laws
and, if requested by the Initial Purchasers, preparing and printing a “Blue Sky
Survey” or memorandum, and any supplements thereto, advising the Initial
Purchasers of such qualifications, registrations and exemptions, (vi) the fees
and expenses of the Trustee, including the reasonable fees and disbursements of
counsel for the Trustee in connection with the Indenture, the Securities and the
Exchange Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies and the listing
of the Securities with the PORTAL market, (viii) any filing fees incident to,
and any reasonable fees and disbursements of counsel to the Initial Purchasers
in connection with the review by the National Association of Securities Dealers,
Inc., if any, of the terms of the sale of the Securities or the Exchange
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by DTC for “book-entry” transfer, and (x) the performance by the
Company and the Guarantors of their respective other obligations under this
Agreement.  Except as provided in this Section 4, Section 6, Section 8, Section
9, and Section 10 hereof (or as otherwise agreed in writing between the Company
and any Initial Purchaser), the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

                    Section 5.          Conditions of the Obligations of the
Initial Purchasers..  The obligations of the several Initial Purchasers to
purchase and pay for the Securities as provided herein on the Closing Date shall
be subject to the accuracy of the representations and warranties on the part of
the Company and the Guarantors set forth in Section 1 hereof as of the date
hereof and as of the Closing Date as though then made and to the timely
performance by the Company and each Guarantor of its covenants and other
obligations hereunder, and to each of the following additional conditions:

                    (a)     Accountants’ Comfort Letter.  On the date hereof,
the Initial Purchasers shall have received from Ernst & Young LLP, an
independent registered public accounting firm for the Company, a letter dated
the date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Initial Purchasers, containing statements and information of
the type ordinarily included in accountant’s “comfort letters” to Initial
Purchasers, delivered according to Statement of Auditing Standards Nos. 72 and
76 (or any successor bulletins), with respect to the audited and unaudited
financial statements and certain financial information contained in the 
Offering Memorandum.

                    (b)     No Material Adverse Change or Ratings Agency
Change.  For the period from and after the date of this Agreement and prior to
the Closing Date:

 

                              (i)          in the judgment of the Initial
Purchasers there shall not have occurred any Material Adverse Change; and

 

 

 

                              (ii)          there shall not have occurred any
downgrading, nor shall any notice have been given of any intended or potential
downgrading or of any review for a possible change that does not indicate the
direction of the possible change, in the rating accorded any securities of the
Company or any of its subsidiaries by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Rule 436(g)(2)
under the Securities Act.

13

--------------------------------------------------------------------------------




                    (c)     Opinion of Outside Counsel for the Company and the
Guarantors.  On the Closing Date the Initial Purchasers shall have received (i)
the favorable opinion of Thompson & Knight LLP, counsel for the Company and the
Guarantors, dated as of such Closing Date, the form of which is attached as
Exhibit A, and (ii) the favorable opinion of Richards, Layton & Finger, P.A.,
special Delaware counsel for the Company, dated as of such Closing Date, in Form
and substance satisfactory to the Initial Purchasers, to the effect that the
approval of the stockholders of the Company is not required under Section 271 of
the General Corporate Law of Delaware in order for the Company to effect the
Spin-Off Transaction.

                    (d)     Opinion of General Counsel for the Company.  On the
Closing Date the Initial Purchasers shall have received the favorable opinion of
Frederick G. Anderson, General Counsel for the Company, dated as of such Closing
Date, the form of which is attached as Exhibit B.

                    (e)     Opinion of Counsel for the Initial Purchasers.  On
the Closing Date the Initial Purchasers shall have received the favorable
opinion of Shearman & Sterling LLP, counsel for the Initial Purchasers, dated as
of such Closing Date, with respect to such matters as may be reasonably
requested by the Initial Purchasers.

                    (f)     Spin-Off Transaction Opinion of Counsel for the
Company.  Prior to or at the Closing Date, the Company shall have received the
favorable opinion of Thompson & Knight LLP, counsel for the Company, in form and
substance satisfactory to the Initial Purchasers, to the effect that the
Spin-Off Transaction will qualify as a distribution under Section 355 of the
Code, the Contribution will qualify as a reorganization under Section
368(a)(1)(D) of the Code and the Dividend Payment will qualify under Section
361(b)(3) of the Code, and the Spin-Off Transaction, the Contribution and the
Dividend Payment will not result in the imposition of any material amount of tax
on the Company, the stockholders of the Company or Chaparral Steel Company.

                    (g)     Officers’ Certificate.  On the Closing Date the
Initial Purchasers shall have received a written certificate executed by the
Chairman of the Board, Chief Executive Officer, President or Vice President and
Treasurer of the Company and the Chairman of the Board, Chief Executive Officer,
President or Vice President of each of the Guarantors and the Chief Financial
Officer or Chief Accounting Officer of the Company and the Chief Financial
Officer or chief accounting officer of each of the Guarantors, dated as of the
Closing Date, to the effect set forth in subsection (b)(ii) of this Section 5,
and further to the effect that:

 

                              (i)          for the period from and after the
date of this Agreement and prior to the Closing Date there has not occurred, to
the best of their knowledge, any Material Adverse Change;

 

 

 

                              (ii)         the representations, warranties and
covenants of the Company or such Guarantor set forth in Section 1 of this
Agreement are true and correct with the same force and effect as though
expressly made on and as of the Closing Date; and

 

 

 

                              (iii)        the Company or such Guarantor has
complied with all the agreements and satisfied all the conditions on their
respective parts to be performed or satisfied at or prior to the Closing Date.

14

--------------------------------------------------------------------------------




                    (h)     Bring-down Comfort Letter.  On the Closing Date the
Initial Purchasers shall have received from Ernst & Young LLP, an independent
registered public accounting firm for the Company, a letter dated such date, in
form and substance satisfactory to the Initial Purchasers, to the effect that
they reaffirm the statements made in the letter furnished by them pursuant to
subsection (a) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to the Closing Date.

                    (i)     PORTAL Listing.  At the Closing Date the Securities
shall have been designated for trading on the PORTAL market.

                    (j)     Registration Rights Agreement.  The Company and the
Guarantors shall have entered into the Registration Rights Agreement and the
Initial Purchasers shall have received executed counterparts thereof.

                    (k)     New Credit Facility.  The Company and the Guarantors
shall have entered into the New Credit Facility and the lenders thereunder shall
have received executed counterparts thereof and all conditions precedent to an
initial borrowing by the Company thereunder and to the issuance of letters of
credit thereunder shall have been met or be met concurrently with the closing of
the offering of the Notes and the payment of the purchase price therefor.

                    (l)     Tender Offer and Consent Solicitation.  (a) The
Tender Offer and Consent Solicitation shall not have been terminated by the
Company, (b) the requisite consents of the holders of the Parent Notes necessary
to approve the terms of the amendments proposed in the Consent Solicitation, to
be effected pursuant to the Supplemental Indenture, shall have been obtained,
(c) concurrently with the closing of the offering of the Notes, the Company will
make the Initial Payment (as defined in the Tender Offer Documents) pursuant to
the Tender Offer and Consent Solicitation, (d) upon payment of the Initial
Payment by the Company, the Supplemental Indenture shall be in full force and
effect, and (e) Chaparral has been designated as an unrestricted subsidiary
under the indenture governing the Parent Notes.

                    (m)     New Chaparral Credit Facility and Chaparral Note
Offering.  Chaparral shall (a) have entered into the New Credit Facility and the
lenders thereunder shall have received executed counterparts thereof and all
conditions precedent to an initial borrowing by Chaparral thereunder and to the
issuance of letters of credit thereunder shall have been met or be met
concurrently with the closing of the offering of the Notes and the payment of
the purchase price therefor; and (b) shall have completed the Chaparral Note
Offering concurrently with the closing of the offering of the Notes and the
payment of the purchase price therefor.

                    (n)     The Transactions.  The Company shall have directed
the Initial Purchasers in writing to pay the net proceeds from the sale of the
Securities, together with borrowings under the New Credit Facility, to make the
payments required pursuant to the Transactions.

                    (o)     Additional Documents.  On or before the Closing
Date, the Initial Purchasers and counsel for the Initial Purchasers shall have
received such other information, documents and opinions as they may reasonably
require for the purposes of enabling them to pass upon the issuance and sale of
the Securities as contemplated herein, or in order to evidence the accuracy of
any of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained.

                    If any condition specified in this Section 5 is not
satisfied when and as required to be satisfied, this Agreement may be terminated
by the Initial Purchasers by notice to the Company at any time on or prior to
the Closing Date, which termination shall be without liability on the part of
any party to any other party, except that Section 4, Section 6, Section 8 and
Section 9 shall at all times be effective and shall survive such termination.

                    Section 6.     Reimbursement of Initial Purchasers’
Expenses..  If this Agreement is terminated by the Initial Purchasers pursuant
to Section 5, or if the sale to the Initial Purchasers of the Securities on the
Closing Date is not consummated because of any refusal, inability or failure on
the part of the Company or any Guarantor to perform any agreement herein or to
comply with any provision hereof (other than as a result of a breach of this
Agreement by the Initial Purchasers), each of the Company and the Guarantors
jointly and severally agrees to reimburse the Initial Purchasers (or such
Initial Purchasers as have terminated this Agreement with respect to themselves
for any of the foregoing reasons), severally, upon demand for all out-of-pocket
expenses that shall have been reasonably incurred  by the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the
Securities, including but not limited to reasonable fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.  The obligations of the Company and the Guarantors under this Section 6
and the provisions of Section 8 and Section 9 shall at all times be effective
and shall survive any termination of this Agreement.

15

--------------------------------------------------------------------------------




                    Section 7.     Offer, Sale and Resale Procedures..  Each of
the Initial Purchasers, on the one hand, and the Company and the Guarantors, on
the other hand, hereby establish and agree to observe the following procedures
in connection with the offer and sale of the Securities:

                    (a)     Offers and Sales to Qualified Institutional Buyers. 
Offers and sales of the Securities will be made only by the Initial Purchasers
or Affiliates thereof qualified to do so in the jurisdictions in which such
offers or sales are made.  Each such offer or sale shall only be made (i) to
persons whom the offeror or seller reasonably believes to be qualified
institutional buyers (as defined in Rule 144A under the Securities Act), or
(ii) to non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Securities may be made in reliance
upon Regulation S under the Securities Act, upon the terms and conditions set
forth in Annex I hereto, which Annex I is hereby expressly made a part hereof.

                    (b)     No General Solicitation.  The Securities will be
offered by approaching prospective Subsequent Purchasers on an individual
basis.  No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.

                    (c)     Restrictions on Transfer.  Upon original issuance by
the Company and the Guarantors, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Securities
(and all securities issued in exchange therefor or in substitution thereof,
other than the Exchange Securities) shall bear the following legend:

 

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (i)(a) TO A PERSON
WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A (b) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 OF REGULATION S
UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $100,000, AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT OR (e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
ISSUER SO REQUESTS), (ii) TO THE ISSUER, OR (iii) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION; AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN (A) ABOVE.”

 

16

--------------------------------------------------------------------------------




                    Following the sale of the Securities by the Initial
Purchasers to Subsequent Purchasers pursuant to the terms hereof, the Initial
Purchasers shall not be liable or responsible to the Company and the Guarantors
for any losses, damages or liabilities suffered or incurred by the Company or
the Guarantors, including any losses, damages or liabilities under the
Securities Act, arising from or relating to any resale or transfer of any
Security by a Subsequent Purchaser or a subsequent transferee.

                    Section 8.     Indemnification.

                    (a)     Indemnification of the Initial Purchasers.  Each of
the Company and the Guarantors, jointly and severally, agrees to indemnify and
hold harmless each Initial Purchaser, its directors, officers, employees and
agents, and each person, if any, who controls any Initial Purchaser within the
meaning of the Securities Act and the Exchange Act and the directors, officers,
employees and agents of any such controlling person from and against any loss,
claim, damage, liability or expense, as incurred, to which such Initial
Purchaser or such controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company and/or any
Guarantor sought to be bound), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based (i) upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum or the Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or
(ii) upon any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Company and the Guarantors shall
not be liable under this clause (ii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such controlling person for any and all expenses (including the
reasonable fees and disbursements of counsel chosen by UBS Securities LLC) as
such expenses are reasonably incurred by such Initial Purchaser or such
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission relating to such Initial
Purchaser made in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser expressly for use in any
Preliminary Offering Memorandum or the Offering Memorandum (or any amendment or
supplement thereto).  The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company or the Guarantors may
otherwise have. 

17

--------------------------------------------------------------------------------




                    (b)     Indemnification of the Company, its Directors and
Officers.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, the Guarantors, and each of their
directors and each person, if any, who controls the Company or the Guarantors
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Company, the
Guarantors or any such director, or controlling person may become subject, under
the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum or the Offering Memorandum (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission relating to such Initial Purchaser was
made in any Preliminary Offering Memorandum or the Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser expressly
for use therein; and to reimburse the Company, the Guarantors or any such
director or controlling person for any legal and other expenses reasonably
incurred by the Company, the Guarantors or any such director or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action.  The Company
and the Guarantors hereby acknowledge that the only information that the Initial
Purchasers have furnished to the Company expressly for use in any Preliminary
Offering Memorandum or the Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth (A) as the twelfth paragraph on the inside
front cover page of the Offering Memorandum concerning stabilization by the
Initial Purchasers and (B) in the ninth paragraph under the caption “Plan of
Distribution” in the Offering Memorandum; and the Initial Purchasers severally
confirm that such statements are correct. 

                    (c)     Notifications and Other Indemnification Procedures. 
Promptly after receipt by an indemnified party under this Section 8 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party under this Section 8,
under Section 9 hereof or otherwise, to the extent it is not materially
prejudiced as a proximate result of such failure.  In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (UBS Securities LLC in the case of Section 8(b) and Section
9), representing the indemnified parties who are parties to such action),
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party or (iii)
the employment of such counsel by the indemnified parties shall have been
authorized in writing by the indemnifying parties in connection with the defense
of such action.

                    (d)     Settlements.  The indemnifying party under this
Section 8 shall not be liable for any settlement of any proceeding effected
without its written consent (which consent may not be unreasonably withheld),
but if settled with such consent or if there be a final judgment for the
plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 8(c) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. 

18

--------------------------------------------------------------------------------




No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

                    Section 9.     Contribution.

                    If the indemnification provided for in Section 8 is for any
reason held to be unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Guarantors, on the one hand, and
the Initial Purchasers, on the other hand, in connection with the statements or
omissions or inaccuracies in the representations and warranties herein which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the offering of the Securities pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total net proceeds from the offering of the Securities pursuant to this
Agreement (before deducting expenses) received by the Company and the
Guarantors, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities.  The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact or any such inaccurate or alleged
inaccurate representation or warranty relates to information supplied by the
Company and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

                    The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 8, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 with respect to notice of commencement of any action shall apply if a
claim for contribution is to be made under this Section 9; provided, however,
that no additional notice shall be required with respect to any action for which
notice has been given under Section 8 for purposes of indemnification.

                    The Company, the Guarantors and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 9 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 9.

                    Notwithstanding the provisions of this Section 9, no Initial
Purchaser shall be required to contribute any amount in excess of the discount
received by such Initial Purchaser in connection with the Securities distributed
by it.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The Initial
Purchasers’ obligations to contribute pursuant to this Section 9 are several,
and not joint, in proportion to their respective commitments as set forth
opposite their names in Schedule B.  For purposes of this Section 9, each
director, officer, employee and agent of an Initial Purchaser and each person,
if any, who controls an Initial Purchaser within the meaning of the Securities
Act and the Exchange Act and the directors, officers, employees and agents of
any such controlling person shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company or any Guarantor, and each
person, if any, who controls the Company or any Guarantor within the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company or any Guarantor.

19

--------------------------------------------------------------------------------




                    Section 10.     Termination of this Agreement..  Prior to
the Closing Date, this Agreement may be terminated by the Initial Purchasers by
notice given to the Company if at any time after the date of this Agreement (i)
trading or quotation in any of the Company’s securities shall have been
suspended or limited by the Commission or by the NYSE, or trading in securities
generally on either the Nasdaq Stock Market or the NYSE shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established on any of such stock exchanges by the Commission or the NASD; (ii) a
general banking moratorium shall have been declared by any of federal, New York,
Delaware, Texas or California authorities; (iii) there shall have occurred any
outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Initial Purchasers is material and adverse
and makes it impracticable to market the Securities in the manner and on the
terms described in the Offering Memorandum or to enforce contracts for the sale
of securities; (iv) in the judgment of the Initial Purchasers there shall have
occurred any Material Adverse Change; or (v) the Company or any of its
subsidiaries shall have sustained a loss by strike, fire, flood, earthquake,
accident or other calamity of such character as in the judgment of the Initial
Purchasers may interfere materially with the conduct of the business and
operations of the Company and its subsidiaries regardless of whether or not such
loss shall have been insured.  Any termination pursuant to this Section 10 shall
be without liability on the part of (a) the Company or any Guarantor to any
Initial Purchaser, except that the Company and the Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (b) any Initial Purchaser to the Company or any Guarantor, or (c) any
party hereto to any other party except that the provisions of Section 8 and
Section 9 shall at all times be effective and shall survive such termination.

                    Section 11.     Representations and Indemnities to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company, the Guarantors, of their respective
officers and of the several Initial Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Initial Purchaser or the Company or
any Guarantor or any of its or their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.

                    Section 12.     Notices.  All communications hereunder shall
be in writing and shall be mailed, hand delivered or facsimiled and confirmed to
the parties hereto as follows:

If to the Initial Purchasers:

 

          UBS Securities LLC

          677 Washington Blvd.

          Stamford, CT 06901

          Facsimile:  (203) 719-1075

          Attention:  High Yield Syndicate Department

 

with a copy for information purposes only to:

 

          UBS Securities LLC

          677 Washington Blvd.

          Stamford, CT 06901

          Facsimile: (203) 719-0680

          Attention:  Legal and Compliance Department

 

with a copy to:

 

          Shearman & Sterling LLP

          599 Lexington Avenue

          New York, New York 10022

          Facsimile:  (646) 848-7293

          Attention:  Andrew R. Schleider

20

--------------------------------------------------------------------------------




If to the Company and the Guarantors:

 

          Texas Industries, Inc.

          1341 West Mockingbird Lane

          Dallas, Texas 75247

          Attention: General Counsel

 

with a copy to:

 

          Thompson & Knight LLP

          1700 Pacific Avenue

          Suite 3300

          Dallas, Texas 75201

          Facsimile: (214) 969-1751

          Attention:  Joe Dannenmaier

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

                    Section 13.     Successors.  This Agreement will inure to
the benefit of and be binding upon the parties hereto, including any substitute
Initial Purchasers pursuant to Section 16 hereof, and to the benefit of the
employees, officers, directors and agents and controlling persons and their
respective employees, officers, directors, and agents referred to in Section 8
and Section 9, and in each case their respective successors, and no other person
will have any right or obligation hereunder.  The term “successors” shall not
include any purchaser of the Securities as such from any of the Initial
Purchasers merely by reason of such purchase.

                    Section 14.     Partial Unenforceability.  The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

                    Section 15.     Governing Law; Consent to Jurisdiction.

                    (a)     Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

                    (b)     Consent to Jurisdiction.  Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the United
States District Court for the Southern District of New York or the courts of the
State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the non-exclusive jurisdiction (except for proceedings instituted in regard to
the enforcement of a judgment of any such court (a “Related Judgment”), as to
which such jurisdiction is non-exclusive) of such courts in any such suit,
action or proceeding.  Service of any process, summons, notice or document by
mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court.  The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum. 

21

--------------------------------------------------------------------------------




                    Section 16.     Default of One or More of the Several
Initial Purchasers..  If any one or more of the several Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on the Closing Date, and the aggregate number of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule B bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on such date. If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Section 4, Section 6, Section 8 and Section 9
shall at all times be effective and shall survive such termination.  In any such
case either the Initial Purchasers or the Company shall have the right to
postpone the Closing Date, as the case may be, but in no event for longer than
seven days in order that the required changes, if any, to the Offering
Memorandum or any other documents or arrangements may be effected.

                    As used in this Agreement, the term “Initial Purchaser”
shall be deemed to include any person substituted for a defaulting Initial
Purchaser under this Section 16.  Any action taken under this Section 16 shall
not relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

                    Section 17.     General Provisions.  This Agreement
constitutes the entire agreement of the parties to this Agreement and supersedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.  This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.  The Table of Contents and the section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.  Each of the Company and the
Guarantors acknowledges and agrees that in connection with the purchase and sale
of the Notes contemplated by this Agreement, the Company and the Guarantors and
each Initial Purchaser and any affiliate through which it may be acting (each, a
“Transaction Affiliate”) have an arm’s length business relationship that creates
no fiduciary duty on the part of each Initial Purchaser or any Transaction
Affiliate and each expressly disclaims any fiduciary relationship.

22

--------------------------------------------------------------------------------




                    If the foregoing is in accordance with your understanding of
our agreement, kindly sign and return to the Company the enclosed copies hereof,
whereupon this instrument, along with all counterparts hereof, shall become a
binding agreement in accordance with its terms.

 

Very truly yours,

 

 

 


 


TEXAS INDUSTRIES, INC.

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

Name:

Richard M. Fowler

 

Title:

Executive Vice President – Finance and Chief Financial Officer


--------------------------------------------------------------------------------




 

BROOKHOLLOW CORPORATION

 

BROOK HOLLOW PROPERTIES, INC.

 

BROOKHOLLOW OF ALEXANDRIA, INC.

 

BROOKHOLLOW OF VIRGINIA, INC.

 

SOUTHWESTERN FINANCIAL CORPORATION

 

CREOLE CORPORATION

 

PACIFIC CUSTOM MATERIALS, INC.

 

RIVERSIDE CEMENT COMPANY

 

PARTIN LIMESTONE PRODUCTS, INC.

 

RIVERSIDE CEMENT HOLDINGS COMPANY

 

TXI AVIATION, INC.

 

TXI CALIFORNIA INC.

 

TXI CEMENT COMPANY

 

TXI POWER COMPANY

 

TXI RIVERSIDE INC.

 

TXI TRANSPORTATION COMPANY

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

 

Authorized Officer


--------------------------------------------------------------------------------




 

TEXAS INDUSTRIES HOLDINGS, LLC

 

TEXAS INDUSTRIES TRUST

 

TXI LLC

 

TXI OPERATING TRUST

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

 

Authorized Officer

 

 

 

 

TXI OPERATIONS, LP

 

 

 

 

By:

TXI OPERATING TRUST, its general partner

 

 

 

 

By:

/s/ RICHARD M. FOWLER

 

 

--------------------------------------------------------------------------------

 

 

Authorized Officer


--------------------------------------------------------------------------------




                    The foregoing Purchase Agreement is hereby confirmed and
accepted by the Initial Purchasers as of the date first above written.

UBS SECURITIES LLC
BANC OF AMERICA SECURITIES LLC
BB&T CAPITAL MARKETS, A DIVISION OF SCOTT & STRINGFELLOW, INC.
WELLS FARGO SECURITIES, LLC

By:

UBS SECURITIES LLC

 

 

 

 

 

By:

/s/ IAN WOODS

 

 

--------------------------------------------------------------------------------

 

Name:

Ian Woods

 

Title:

Director

 

 

 

 

By:

/s/ JERROD FREUNDE

 

 

--------------------------------------------------------------------------------

 

Name:

Jerrod Freunde

 

Title:

Associate Director

 


--------------------------------------------------------------------------------




SCHEDULE A

GUARANTORS

Brookhollow Corporation
Brook Hollow Properties, Inc.
Brookhollow of Alexandria, Inc.
Brookhollow of Virginia, Inc.
Southwestern Financial Corporation
Creole Corporation
Pacific Custom Materials, Inc.
Riverside Cement Company
Partin Limestone Products, Inc.
Riverside Cement Holdings Company
Texas Industries Holdings, LLC
Texas Industries Trust
TXI Aviation, Inc.
TXI California Inc.
TXI Cement Company
TXI LLC
TXI Operating Trust
TXI Operations, LP
TXI Power Company
TXI Riverside Inc.
TXI Transportation Company

A-1

--------------------------------------------------------------------------------




SCHEDULE B

Initial Purchasers

 

Aggregate Principal
Amount of
Securities to be
Purchased

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

UBS SECURITIES LLC

 

$

146,250,000

 

BANC OF AMERICA SECURITIES LLC

 

 

78,750,000

 

WELLS FARGO SECURITIES, LLC

 

 

12,500,000

 

BB&T CAPITAL MARKETS,
A DIVISION OF SCOTT & STRINGFELLOW, INC.

 

 

12,500,000

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total

 

$

250,000,000

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

B-1

--------------------------------------------------------------------------------




SCHEDULE C

TEXAS INDUSTRIES, INC.

SUBSIDIARIES

 

 

Authorized to
Do business in:

 

 

State of
Incorporation
or Organization:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Texas Industries, Inc. (“TXI”)

 

AR, CO, DE, LA, OK, TX, VA

 

 

Delaware

Brookhollow Corporation

 

DE, TX

 

 

Delaware

Brook Hollow Properties, Inc.

 

TX, PA

 

 

Texas

Brookhollow of Alexandria, Inc.

 

LA

 

 

Louisiana

Brookhollow of Virginia, Inc.

 

VA

 

 

Virginia

Southwestern Financial Corporation

 

TX

 

 

Texas

Creole Corporation

 

DE, CA

 

 

Delaware

Pacific Custom Materials, Inc.

 

CA

 

 

California

Riverside Cement Company

 

CA

 

 

California

Partin Limestone Products, Inc.

 

CA

 

 

California

Riverside Cement Holdings Company

 

CA, DE

 

 

Delaware

Texas Industries Holdings, LLC

 

DE

 

 

Delaware

Texas Industries Trust

 

DE

 

 

Delaware

TXI Aviation, Inc.

 

TX

 

 

Texas

TXI California Inc.

 

DE, CA

 

 

Delaware

TXI Capital Trust I

 

DE

 

 

Delaware

TXI Cement Company

 

DE, TX

 

 

Delaware

TXI LLC

 

DE, AR

 

 

Delaware

TXI Operating Trust

 

DE

 

 

Delaware

TXI Operations, LP

 

DE, TX, AR, LA, OK, CO, MS

 

 

Delaware

TXI Power Company

 

TX

 

 

Texas

TXI Riverside Inc.

 

DE, CA

 

 

Delaware

TXI Transportation Company

 

TX, LA, VA

 

 

Texas

C-1

--------------------------------------------------------------------------------




SCHEDULE D

MATERIAL EXISTING AGREEMENTS

1.

Tax Sharing and Indemnification Agreement between Chaparral Steel Company and
Texas Industries, Inc.;

 

 

2.

Separation and Distribution Agreement between Chaparral Steel Company and Texas
Industries, Inc.;

 

 

3.

New Credit Facility;

 

 

4.

Indenture;

 

 

5.

Indenture dated as of June 6, 2003 among Texas Industries, Inc., the Initial
Guarantors (as defined therein) and Wells Fargo Bank, National Association, as
Trustee, as amended or supplemented;

 

 

6.

Credit Agreement, dated as of June 6, 2003, among Texas Industries, Inc., TXI
Operations, LP, Riverside Cement Company, Chaparral Steel Midlothian, LP,
Chaparral (Virginia) Inc., Bank of America, N.A. (in its capacity as
administrative agent for the Lenders), and Banc of America Securities LLC, Wells
Fargo Foothill LLC and JPMorgan Chase Bank (Banc of America Securities LLC,
Wells Fargo Foothill LLC and JPMorgan Chase Bank, collectively, the “Lenders”);

 

 

7.

First Amendment to Credit Agreement dated as of July 29, 2003, among Texas
Industries, Inc., TXI Operations LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders;

 

 

8.

Second Amendment to Credit Agreement, dated as of November 24, 2003, among Texas
Industries, Inc., TXI Operations, LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders;

 

 

9.

Third Amendment to Credit Agreement, dated as of May 27, 2004, among Texas
Industries, Inc., TXI Operations, LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders;

 

 

10.

Fourth Amendment to Credit Agreement, dated as of August 4, 2004, among Texas
Industries, Inc., TXI Operations, LP, Riverside Cement Company, Chaparral Steel
Midlothian, LP, Chaparral (Virginia) Inc., Bank of America, N.A. (in its
capacity as administrative agent for the Lenders), and the Lenders;

 

 

11.

Amended and Restated Trust Agreement dated as of June 5, 1998 among Texas
Industries, Inc., The First National Bank of Chicago, as Property Trustee, First
Chicago Delaware, Inc., Kenneth R. Allen, Larry L. Clark and James R. McCraw;

 

 

12.

Guarantee Agreement dated as of June 5, 1998 by Texas Industries, Inc. and The
First National Bank of Chicago;

 

 

13.

Rights Agreement dated as of November 1, 1996, between Texas Industries, Inc.
and ChaseMellon Shareholder Services, L.L.C.;

 

 

14.

Convertible Subordinated Debenture Indenture, dated as of June 5, 1998, between
Texas Industries, Inc. and First Chicago Delaware Inc.; and

 

 

15.

Registration Rights Agreement, dated June 6, 2003, by and among Texas
Industries, Inc., the guarantors named therein and the initial purchasers named
therein.

D-1

--------------------------------------------------------------------------------




EXHIBIT A

The opinion of Outside Counsel for the Company and the Guarantors to be
delivered pursuant to Section 5(c) of the Purchase Agreement shall be to the
effect that:

1.

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware.

 

 

2.

The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under the Purchase Agreement, the
Registration Rights Agreement, DTC Agreement, the Notes, the Exchange Notes and
the Indenture.

 

 

3.

The Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change.

 

 

4.

The Purchase Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

 

 

5.

Each of the Registration Rights Agreement and the DTC Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company and, in the case of the Registration Rights Agreement, each
Guarantor, enforceable against the Company and, in the case of the Registration
Rights Agreement, each Guarantor, in accordance with its terms.

 

 

6.

The Indenture has been duly authorized, executed and delivered by the Company
and each of the Guarantors and constitutes a valid and binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each of
the Guarantors in accordance with its terms.

 

 

7.

The Notes are in the form contemplated by the Indenture, have been duly
authorized by the Company for issuance and sale pursuant to the Purchase
Agreement and the Indenture and, when executed by the Company and authenticated
by the Trustee in the manner provided in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

 

 

8.

The Exchange Notes have been duly and validly authorized for issuance by the
Company and when issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.

 

 

9.

The Guarantees of the Notes and the Exchange Notes are in the respective forms
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to the Purchase Agreement and the Indenture and, with respect to the
Notes, have been duly executed by each of the Guarantors and, when the Notes
have been authenticated in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, and when the Exchange
Notes have been issued and authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, the
Guarantees thereof will constitute valid and binding agreements of the
Guarantors, enforceable against the Guarantors in accordance with their terms.

 

 

10.

The Notes, the Exchange Notes, the Guarantees of the Notes and the Exchange
Notes and the Indenture conform in all material respects to the descriptions
thereof contained in the Offering Memorandum.

Ex. A-1

--------------------------------------------------------------------------------




11.

The statements in the Offering Memorandum under the captions “Description of
Certain Debt and Preferred Securities,” “Certain Relationships and Related
Transactions,” “Description of Notes,” “Certain United States Federal Income Tax
Consequences” and “Notice to Investors” and insofar as such statements
constitute matters of law, summaries of legal matters, documents or legal
proceedings, or legal conclusions, have been reviewed by us and fairly
summarize, in all material respects, the matters referred to therein.

 

 

12.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s or any Guarantors’ execution, delivery and
performance of the Purchase Agreement, the Registration Rights Agreement, the
DTC Agreement, the Indenture or the issuance and delivery of the Securities or
the Exchange Securities, or consummation of the Transactions, except such as
have been obtained or made by the Company or such Guarantors and are in full
force and effect and except such as may be required by state securities laws and
with respect to the filing and effectiveness of the applicable registration
statement under the Securities Act in connection with the Registration Rights
Agreement and qualification of the Indenture under the Trust Indenture Act.

 

 

13.

The Company’s and each Guarantors’ execution and delivery of the Purchase
Agreement, the Registration Rights Agreement, the Indenture, the Company’s
execution, delivery and performance of the DTC Agreement, the issuance and
delivery of the Notes and the Exchange Notes and the consummation of the
Transactions (i) with respect to the Company, have been duly authorized by all
necessary corporate action (except that the Spin-Off Transaction will be
declared by the Board of Directors of the Company immediately following the
Closing Date) and will not result in any violation of the provisions of the
charter or by-laws of the Company or the charter or by-laws, trust agreement,
operating agreement, or partnership agreement of any domestic subsidiary; (ii)
assuming the receipt by Texas Industries of requisite consents pursuant to the
Consent Solicitation and effectiveness of the Amendment, will not constitute a
breach of, or Default or a Debt Repayment Triggering Event under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its domestic subsidiaries pursuant to, or
require the consent of any other party under, the agreements listed on Exhibit A
hereto (each, a “Material Existing Instrument”), other than such consents as
have already been obtained and are in full force and effect; and (iii) to the
best of our knowledge, will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any domestic subsidiary.

 

 

14.

The Company is not, and after giving effect to the Transactions will not be, an
“investment company” within the meaning of the Investment Company Act.

 

 

15.

To our knowledge, no Material Existing Instrument, or the performance thereof,
creates a default under any other Material Existing Instrument, except in each
such case for such defaults as would not, individually or in the aggregate,
result in a Material Adverse Change.

 

 

16.

Assuming the accuracy of the representations, warranties and covenants of the
Company, Guarantors and the Initial Purchasers contained in the Purchase
Agreement, no registration of the Notes under the Securities Act, and no
qualification of the Indenture under the Trust Indenture Act with respect
thereto, is required in connection with the purchase of the Notes by the Initial
Purchasers or the initial resale of the Notes by the Initial Purchasers in the
manner contemplated by the Purchase Agreement and the Offering Memorandum other
than any registration or qualification that may be required in connection with
the Exchange Offer contemplated by the Offering Memorandum and the Registration
Rights Agreement.  We, with your consent, express no opinion, however, as to
when or under what circumstances any Notes initially sold by the Initial
Purchasers may be reoffered or resold.

                    In addition, we have participated in conferences with
officers and other representatives of the Company, representatives of the
independent registered public accounting firm for the Company and with
representatives of the Initial Purchasers at which the contents of the Offering
Memorandum, and any supplements or amendments thereto, and related matters were
discussed and, although we have not independently verified and are not passing
upon and do not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Offering Memorandum (other than as
specified in paragraph 11 hereof), and any supplements or amendments thereto, on
the basis of the foregoing, nothing has come to our attention which would lead
us to believe that the Offering Memorandum, either as of its date or at the
Closing Date, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that we express no belief as to the
financial statements and related notes thereto or other financial, statistical
or accounting data derived therefrom, included in the Offering Memorandum or any
amendments or supplements thereto).

Ex. A-2

--------------------------------------------------------------------------------




EXHIBIT B

The form of opinion of General Counsel for the Company to be delivered pursuant
to Section 5(d) of the Purchase Agreement shall be to the effect that:

          1.     Each Guarantor has been duly incorporated or organized and is
validly existing as a corporation, trust, limited liability company or
partnership in good standing under the laws of the jurisdiction of its
incorporation or organization, and has corporate, trust, limited liability
company or partnership power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and, to the best of my knowledge, is duly qualified as a foreign corporation,
trust, limited liability company or partnership to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions where the failure to so qualify or to be
in good standing would not, individually or in the aggregate, result in a
Material Adverse Change.

          2.     All of the issued and outstanding capital stock or partnership
or other ownership interest of each Guarantor has been duly authorized and
validly issued, and is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge lien or encumbrance, or to the best of my knowledge,
any pending or threatened claim, other than the pledge of such capital stock or
partnership or other ownership interest pursuant to the Credit Agreement.

          3.     To the best of my knowledge, all of the outstanding shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with federal and
state securities laws. 

          4.     The statements in the Offering Memorandum under the captions
“Risk Factors—Risks Related to the Notes—Federal and state statutes allow
courts, under specific circumstances, to void the notes or the guarantees and
require note holders to return payments received from the issuer or the
subsidiary guarantors,” “Risk Factors—Risks Relating to our Company—We may incur
substantial expenditures to comply with environmental laws which may adversely
affect our results of operation and financial condition,” “Risk Factors—Risks
Related to our Industry—Our business could suffer if antidumping duties on
imports are reduced or eliminated or foreign competitors not subject to such
duties increase imports,”  “Business—Legal Proceedings,”
“Business—Environmental,” “Business—Intellectual Property” and “Management,”
insofar as such statements constitute matters of law, summaries of legal
matters, the Company’s charter or by-law provisions, documents or legal
proceedings, or legal conclusions, have been reviewed by me and fairly present
and summarize, in all material respects, the matters referred to therein.

          5.     No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company’s or any Guarantors’ execution,
delivery and performance of the Purchase Agreement, the Registration Rights
Agreement, the DTC Agreement or the Indenture, the issuance and delivery of the
Securities or the Exchange Securities, or consummation of the Transactions,
except such as have been obtained or made by the Company or such Guarantors and
are in full force and effect under the Securities Act and except such as may be
required by state securities laws, with respect to the filing and effectiveness
of the applicable registration statement under the Securities Act and except
such as may be required by state securities laws, with respect to the
Registration Rights Agreement, the filing and effectiveness of the applicable
registration statement under the Securities Act.

          6.     The Company’s and each Guarantor’s execution and delivery of
the Purchase Agreement, the Registration Rights Agreement and the Indenture, the
Company’s execution, delivery and performance of the DTC Agreement, the issuance
and delivery of the Securities and the Exchange Securities, and the consummation
of the Transactions (i) have been duly authorized by all necessary corporate,
trust, limited liability company or partnership action of the Company and the
Guarantors (except that the Spin-Off Transaction will be declared by the Board
of Directors of the Company immediately following the Closing Date) and will not
result in any violation of the provisions of the charter or by-laws, trust
agreement, operating agreement or partnership agreement of the Company or any
subsidiary; (ii) assuming the receipt by Texas Industries of requisite consents
pursuant to the Consent Solicitation and effectiveness of the Amendment, will
not constitute a breach of, or Default or a Debt Repayment Triggering Event
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its domestic
subsidiaries pursuant to, or require the consent of any other party to, the
agreements listed on Exhibit A hereto (each, a “Material Existing Instrument”);
and (iii) to the best of my knowledge, after reasonable investigation, will not
result in any violation of any law, administrative regulation or administrative
or court decree applicable to the Company or any subsidiary.

Ex. B-1

--------------------------------------------------------------------------------




          7.     To the best of my knowledge, after reasonable investigation,
neither the Company nor any subsidiary is in violation of its charter or by-laws
or any law, administrative regulation or administrative or court decree
applicable to the Company or any subsidiary or is in Default in the performance
or observance of any obligation, agreement, covenant or condition contained in
any Material Existing Instrument, except in each such case for such violations
or Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change.

          8.     Except as otherwise disclosed in the Offering Memorandum, there
are no legal or governmental actions, suits or proceedings pending or, to the
best of my knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries, or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, where in any such case
(A) there is a reasonable possibility that such action, suit or proceeding might
be determined adversely to the Company or such subsidiary and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the Transactions.

          9.     Neither the Company nor any of its subsidiaries has received
any notice of infringement or conflict with asserted Intellectual Property
Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would reasonably be expected to result in a Material
Adverse Change.

          10.     The Company and each subsidiary possess such valid and current
certificates, authorizations or permits issued by the appropriate local, state,
federal or foreign regulatory agencies or bodies necessary to conduct their
respective businesses, each such certificate, authorization and permit being in
full force and effect, and the Company and each subsidiary is in compliance with
the terms of each such certificate, authorization and permit, except where the
failure to so possess or comply would not, individually or in the aggregate,
result in a Material Adverse Change.  Neither the Company nor any subsidiary has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.

          I have participated in conferences with officers and other
representatives of the Company, representatives of the independent registered
public accounting firm for the Company and with representatives of the Initial
Purchasers at which the contents of the Offering Memorandum, and any supplements
or amendments thereto, and related matters were discussed and, although I have
not independently verified and am not passing upon and do not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Offering Memorandum (other than as specified in paragraph 4
above), and any supplements or amendments thereto, on the basis of the
foregoing, nothing has come to my attention which would lead me to believe that
the Offering Memorandum, either as of its date or at the Closing Date, contained
or contains an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being
understood that I express no belief as to the financial statements and the
related notes thereto or other financial, statistical or accounting data derived
therefrom, included in the Offering Memorandum or any amendments or supplements
thereto).

Ex. B-2

--------------------------------------------------------------------------------




                    ANNEX I

TERMS AND CONDITIONS OF OFFERS AND SALES

The Initial Purchaser understands that:

                    a)     The Initial Purchaser agrees that it has not offered
or sold and will not offer or sell the Securities in the United States or to, or
for the benefit or account of, a U.S. Person (other than a distributor), in each
case, as defined in Rule 902 under the Securities Act (i) as part of its
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering of the Securities pursuant hereto and the Closing
Date, other than in accordance with Regulation S of the Securities Act or
another exemption from the registration requirements of the Securities Act. The
Initial Purchaser agrees that, during such 40-day restricted period, it will not
cause any advertisement with respect to the Securities (including any
“tombstone” advertisement) to be published in any newspaper or periodical or
posted in any public place and will not issue any circular relating to the
Securities, except such advertisements as permitted by and including the
statements required by Regulation S.

                    b)     The Initial Purchaser agrees that, at or prior to
confirmation of a sale of Securities by it to any distributor, dealer or person
receiving a selling concession, fee or other remuneration during the 40-day
restricted period referred to in Rule 903 under the Securities Act, it will send
to such distributor, dealer or person receiving a selling concession, fee or
other remuneration a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the Offering and the
Closing Date, except in either case in accordance with Regulation S under the
Securities Act (or Rule 144A or to Institutional Accredited Investors in
transactions that are exempt from the registration requirements of the
Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S during the period referred
to above to any distributor, dealer or person receiving a selling concession,
fee or other remuneration, you must deliver a notice to substantially the
foregoing effect.  Terms used above have the meanings assigned to them in
Regulation S.”

ANNEX I-1

--------------------------------------------------------------------------------